Citation Nr: 9919811	
Decision Date: 07/20/99    Archive Date: 07/28/99

DOCKET NO.  98-03 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1. Entitlement to service connection for bilateral hearing 
loss.

2. Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
jungle rot.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1943 to 
January 1946.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 1997 rating decision by the Los 
Angeles, California, Department of Veterans Affairs (VA) 
Regional office (RO), which denied the veteran's claims of 
entitlement to service connection for hearing loss and jungle 
rot.

The Board notes that the veteran's claim of entitlement to 
service connection for jungle rot was originally denied by 
the RO in a final decision dated in September 1995.  In 
September 1997, the RO continued the denial of service 
connection on a de novo review.  However, the Board is 
required to address the question of new and material evidence 
regardless of the RO's action.  Barnett v. Brown, 83 F.3d 
1380 (Fed. Cir. 1996).

The Board also notes that in his February 1998 substantive 
appeal, the veteran requested a local hearing before a travel 
Member of the Board.  In October 1998, he withdrew this 
request and asked instead for a local hearing before RO 
personnel.  In December 1998, the veteran was notified by 
letter of the time and date of his hearing.  However, he 
subsequently failed to appear for his hearing.  Therefore, as 
required by law, the Board will proceed to address the 
veteran's claim as if his request for a hearing had been 
withdrawn.  38 C.F.R. § 20.704(d).


FINDINGS OF FACT

1. The claim of entitlement to service connection for 
bilateral hearing loss is not supported by cognizable 
evidence showing that the claim is plausible or capable of 
substantiation.

2. The RO denied entitlement to service connection for jungle 
rot when it issued an unappealed rating decision in 
September 1995.  

3. The evidence received since the final unappealed September 
1995 rating decision does not bear directly or 
substantially upon the issue at hand, is essentially 
duplicative or cumulative, and is not so significant that 
it must be considered in order to fairly decide the merits 
of the claim.


CONCLUSIONS OF LAW

1. The veteran has not submitted evidence of a well-grounded 
claim of entitlement to service connection for bilateral 
hearing loss.  38 U.S.C.A. § 5107(a).

2. Evidence submitted since the September 1995 rating 
decision wherein the RO deneid the claim of entitlement to 
service connection for jungle rot is not new and material, 
and the claim for service connection is not reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 1991);  38 C.F.R. §§ 
3.104, 3.156, 20.1103 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to service connection for 
bilateral hearing loss.

Factual Background

The veteran's service medical records are negative for any 
treatment or diagnoses related to hearing loss.  Upon 
separation, an examiner noted that the veteran scored 20/20 
bilaterally on a coin click test and 15/15 bilaterally on a 
whispered voice test.  The examiner noted negative for any 
hearing diseases or defects.

VA outpatient records dated in May 1997 and June 1997 show 
diagnoses of and treatment for acute otitis in the right ear.  
In June 1997, an examiner noted that the veteran's ears had 
been cleaned of any infection.

In May 1997 a VA audiological evaluation was conducted.  Pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
55
45
45
55
LEFT
85
75
65
60
55

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 80 in the left ear.  The VA 
examiner noted that the veteran had been treated for an ear 
infection over the previous two weeks, and that he had 
noticed problems with his hearing for the last two years.  
The veteran reportedly attributed his hearing loss to a short 
period of time when he took several air flights.

Criteria

In general, the applicable law and regulations state that 
service connection may be granted on a direct basis for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  
38 U.S.C.A. § 1110 (West 1991);  38 C.F.R. § 3.303(a) (1998).  

The service incurrence or aggravation of sensorineural 
hearing loss may be presumed if it is manifested to a degree 
of 10 percent within one year of separation from a period of 
active service lasting 90 or more days.  38 U.S.C.A. §§ 
1101(3), 1112(a), 1131, 1137 (West 1991 & Supp. 1999));  
38 C.F.R. §§ 3.307, 3.309 (1998).

Service connection may be also granted for any disease first 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1998). 

The threshold question with regard to a veteran's claim for 
service connection is whether the claim is well grounded 
pursuant to 38 U.S.C.A. § 5107(a).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that a well-grounded claim is one which is 
plausible, meritorious on its own, or capable of 
substantiation.  Murphy v. Derwinski, 1 Vet. App. 78 (1990). 

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).

Service connection for impaired hearing shall only be 
established when hearing status as determined by audiometric 
testing meets specified pure tone and speech recognition 
criteria.  Audiometric testing measures threshold hearing 
levels (in decibels) over a range of frequencies (in Hertz).  
Hensley v. Brown, 5 Vet. App. 155, 158 (1993).  

The determination of whether a veteran has a disability based 
on hearing loss is governed by 38 C.F.R. § 3.385 (1998).  For 
the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).



Analysis

In order for a claim to be well grounded,  there must be 
competent evidence of (1) a current disability (a medical 
diagnosis); (2) incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); (3) a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 
7 Vet. App. 498 (1995).  All three prongs of the Caluza test 
must be met.

The Board acknowledges that the veteran has met the first 
prong of Caluza, a current disability, as his auditory 
thresholds clearly meet the requirements of 38 C.F.R. 
§ 3.385.

However, in this case, there is no competent medical evidence 
of record showing that the veteran's hearing loss disability 
was either incurred in or aggravated by service, or as a 
result of service.  Service medical records are negative for 
any treatment related to hearing loss during service, and 
upon separation, the veteran's hearing was noted to be normal 
in both ears.  Additionally, bilateral mixed hearing loss was 
first shown over 50 years after service, so the provisions of 
38 U.S.C.A. § 1101(3), 1110, and 1112(a) do not serve to 
create a nexus between his hearing loss disability first 
shown in 1995 and the veteran's period of service.

While the veteran may believe that his hearing loss 
disability was incurred in service or as a result of in-
service disease or injury, he is not a physician, so his 
beliefs are not a substitute for a medical opinion.  
Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. App. at 495.

Moreover, the Board is not permitted to conclude that in-
service disease or injury caused the veteran's current 
hearing loss disability, as no medical evidence of record 
shows this.  Colvin v. Derwinski, 1 Vet. App. 171 (1991). 


In summary, as the veteran has submitted no competent 
evidence linking his post service reported bilateral hearing 
loss to his period of active service on any basis, the Board 
finds that the veteran has not submitted a well-grounded 
claim of entitlement to service connection.  38 U.S.C.A. 
§ 5107.

Although the Board considered and denied the appellant's 
claim on a ground different from that of the RO, which denied 
the claim on the merits, the appellant has not been 
prejudiced by the decision.  This is because in assuming that 
the claim was well grounded, the RO accorded the appellant 
greater consideration than his claim in fact warranted under 
the circumstances.  Bernard v. Brown, 4 Vet. App. 384 (1993).

In light of the implausibility of the appellant's claim and 
the failure to meet his initial burden in the adjudication 
process, the Board concludes that he has not been prejudiced 
by the decision to deny his appeal for service connection for 
bilateral hearing loss.

The benefit of the doubt doctrine is not for application, as 
the claim is not well grounded.  38 U.S.C.A. § 5107; Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1991). 

Additionally, there is no VA duty to assist the veteran, as 
his claim is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991); Masors v. Derwinski, 2 Vet. App. 181, 186 (1992); 
Littke v. Derwinski, 1 Vet. App. 90, 91 (1990).  If the 
claimant fails to submit a well-grounded claim, VA is under 
no duty to assist in any further development of the claim.  
38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 38 
C.F.R. § 3.159(a) (1998).  Additionally, the veteran has not 
indicated the existence of any post service medical or other 
evidence that has not already been requested and/or obtained 
that would well ground his claim.  McKnight v. Gober, 131 
F.3d 1483 (Fed. Cir. 1997); Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997).


II.  Whether new and material evidence 
has been submitted to reopen a claim of 
entitlement to service connection for 
jungle rot.

Factual Background

The evidence which was of record prior to the September 1995 
rating decision wherein the RO denied entitlement to service 
connection for jungle rot is reported below.

Service medical records are negative for any treatment 
related jungle rot or other skin condition.

VA outpatient records dated in August 1989 and December 1990 
show complaints of pain and numbness in the veteran's left 
toes, left ankle, and left calf.

In September 1995, the RO denied the veteran's claim of 
entitlement to service connection as the veteran had shown no 
evidence of a current diagnosis of jungle rot, no competent 
evidence that jungle rot was either incurred in or aggravated 
by military service, and no competent medical evidence of a 
nexus between any claimed jungle rot disability and service.  

The veteran was notified of this decision in September 1995.  
He did not appeal.

The evidence obtained subsequent to the September 1995 rating 
decision wherein the RO deneid entitlement to service 
connection for bilateral hearing loss is reported below.

In May 1997, the veteran filed another claim of entitlement 
to service connection for jungle rot, contending that his 
feet had gotten worse.

VA outpatient records dated in December 1990 are identical to 
previously submitted outpatient records

VA outpatient records dated in May 1997 and June 1997 are 
negative for any diagnosis of jungle rot or any treatment 
related to a skin disorder or foot problem.

Criteria

If no notice of disagreement is filed within the prescribed 
period, the action or determination shall become final and 
the claim will not thereafter be reopened or allowed, except 
as otherwise provided by regulation.  38 U.S.C.A. § 7105(c) 
(West 1991);  38 C.F.R. § 20.1103 (1998).

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108.

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of the Department of Veterans Affairs as to 
conclusions based on evidence on file at the time VA issues 
written notification in accordance with 38 U.S.C.A. § 5104.  
(West 1991).  A final and binding agency decision shall not 
be subject to revision on the same factual basis except by 
duly constituted appellate authorities or except as provided 
in § 3.105 of this part.  38 C.F.R. § 3.104(a).

In general, RO decisions which are unappealed become final.  
38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  The governing 
regulations provide that, an appeal consists of a timely 
filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 C.F.R. § 20.200 (1998).

A final decision cannot be reopened unless new and material 
evidence is presented.  Pursuant to 38 U.S.C.A. § 5108, the 
Secretary must reopen a finally disallowed claim when "new 
and material" evidence is presented or secured with respect 
to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).  

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented), will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).

In determining whether to reopen previously and finally 
denied claims, a three-step analysis was recently announced 
by the United States Court of Appeals for Veterans Claims 
(known as the United States Court of Veterans Appeals prior 
to March 1, 1999) (hereinafter, "the Court").  
Elkins v. West, 12 Vet. App. 209 (1999).  

Under the Elkins test, the Board must first determine whether 
the veteran has presented new and material evidence under 
38 C.F.R. § 3.156(a) (1998) in order to have a finally denied 
claim reopened under 38 U.S.C.A. § 5108.  Second, if new and 
material evidence has been presented, immediately upon 
reopening the claim, the Board must determine whether, based 
upon all the evidence of record in support of the claim, the 
claim as reopened (as distinguished from the original claim) 
is well grounded pursuant to 38 U.S.C.A. § 5107(a) 
(West 1991).  Third, if the claim is well grounded, the Board 
may then proceed to evaluate the merits of the claim but only 
after ensuring the VA's duty to assist under 38 U.S.C.A. § 
5107(b) (West 1991) has been fulfilled.  Winters v. West, 12 
Vet. App. 203 (1999).

New and material evidence is defined as evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  In Hodge v. West, 
155 F.3d 1356, 1363 (Fed. Cir. 1998), the Federal Circuit 
noted that new evidence could be sufficient to reopen a claim 
if it could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.

Analysis

The original September 1995 rating decision was not appealed 
within the applicable one-year time period.  Thus, that 
decision became final. 38 U.S.C.A. § 7105; 38 C.F.R. §§ 
3.104, 20.200, 20.201, 20.202, 20.302, 20.1103.  In order to 
reopen the claim, new and material evidence must have been 
submitted.  38 U.S.C.A. § 5018; 38 C.F.R. § 3.156.

In this case, the veteran has submitted no new or material 
evidence related to his claimed jungle rot disability.  In 
fact, the only new evidence submitted is the veteran's own 
contentions that he is entitled to service connection for 
jungle rot.  The only additional evidence submitted are 
copies of the previously submitted 1990 outpatient treatment 
records, and copies of outpatient treatment records dated in 
1995, which are negative for any complaints or treatment 
related to jungle rot or other skin condition.

The only evidence of record appears to be the veteran's own 
belief that he is suffering from jungle rot and his own 
belief that this claimed disability is related to service.  
However, the veteran as a layperson is not competent to 
provide a medical diagnosis or an opinion regarding medical 
causation.   Indeed, in Moray v. Brown, 5 Vet. App. 211 
(1993), the Court noted that lay persons are not competent to 
offer medical opinions and that such evidence does not 
provide a basis on which to reopen a claim for service 
connection.  In Routen v. Brown, 10 Vet. App. 183, 186, 
(1997), the Court specifically stated: "[l]ay assertions of 
medical causation . . . cannot suffice to reopen a claim 
under 38 U.S.C. 5108."

For the foregoing reasons, the Board finds that the evidence 
submitted by the veteran is not new in that it is a 
reiteration of an argument previously advanced which was 
rejected by the RO prior to its issuance of the September 
1995 rating decision.  The veteran's argument is also 
entirely cumulative of previously submitted evidence.  
Therefore, new and material evidence to reopen a claim for 
service connection has not been submitted, and the claim 
remains denied.

Additionally, the veteran has not indicated the existence of 
any post service medical or other evidence that has not 
already been requested and/or obtained that would well ground 
his claim.  McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 
1997); Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).

As the Board noted previously, the Court announced a three 
step test with respect to new and material cases.  Under the 
new Elkins test, VA must first determine whether the veteran 
has submitted new and material evidence under 38 C.F.R. 
§ 3.156 to reopen the claim; and if so, VA must determine 
whether the claim is well grounded based on a review of all 
the evidence of record; and lastly, if the claim is well 
grounded, VA must proceed to evaluate the merits of the claim 
but only after ensuring that the duty to assist has been 
fulfilled.  Elkins, Winters supra.

As new and material evidence has not been submitted to reopen 
the veteran's claim of entitlement to service connection for 
jungle rot, the first element has not been met.  Accordingly, 
the Board's analysis must end here.  Butler v. Brown, 9 Vet. 
App. at 171(1996).


ORDER

The veteran not having submitted a well grounded claim of 
entitlement to service connection for bilateral hearing loss, 
the appeal is denied.

The veteran not having submitted new and material evidence to 
reopen a claim of entitlement to service connection for 
jungle rot, the appeal is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

 

